DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The prior art to Kim et al. (US Publication 2013/0286539) is relied upon to disclose the co-material in the internal electrodes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-8, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeoka (US Publication 2009/0046410) in view of Kim et al. (US Publication 2013/0286539).
In re claim 3, Takeoka discloses a multilayer ceramic capacitor comprising: 
a ceramic multilayer body including a ceramic dielectric layer and an internal electrode layer that are alternately stacked (¶17) and having a substantially rectangular parallelepiped shape (¶31), the ceramic dielectric layer being mainly composed of Ca, Zr, and O and containing an alkali metal (¶30), the internal electrode layer being mainly composed of Cu and no alkali metal (¶30); and 
and an external electrode coupled to a plurality of the internal electrode layers (¶17) 
Takeoka does not explicitly disclose at least two external electrodes coupled to plurality of internal electrode layers led out to an end face of the ceramic multilayer body, and the internal electrodes contain a co-material containing Ca, Zr, and O.
Kim discloses at least two external electrodes (21, 22– Figure 2, ¶44) coupled to plurality of internal electrode layers (31, 32 – Figure 2, ¶46) led out to an end face of the ceramic multilayer body (Abstract, Figure 2), and the internal electrodes contain a co-material (N – Figure 4, ¶48, ¶9, ¶12) containing the common ceramic material of the dielectric (¶47, ¶127).
The combination of Takeoka and Kim discloses an internal electrode layer comprising a co-material consisting essentially of a Ca-Zr-O based material. Note that the ceramic material of the dielectric layer of Takeoka is CaZrO3 (¶9).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to incorporate the ceramic additive as described by Kim to increase the continuity of the internal electrodes. 
In re claim 5, Takeoka in view of Kim discloses the multilayer ceramic capacitor according to claim 3, as explained above. Takeoka further discloses wherein the alkali metal is Li (¶30).
In re claim 6, Takeoka in view of Kim discloses the multilayer ceramic capacitor according to claim 3, as explained above. Takeoka further discloses the ceramic dielectric layer contains B, Si, and Mn (¶30).
In re claim 7, Takeoka in view of Kim discloses the multilayer ceramic capacitor according to claim 3, as explained above. Takeoka further discloses a main component of the ceramic dielectric layer is CaZrO3 (¶30).
In re claim 8, Takeoka in view of Kim discloses the multilayer ceramic capacitor according to claim 3, as explained above. Takeoka further discloses a main component ceramic material of the ceramic dielectric layer is CaZrO3 (¶30).
Kim discloses a ceramic common material in the internal electrode layers is preferably a ceramic material of the dielectric layer (¶47, ¶127). Note that the ceramic compound of the ceramic layer as described by Takeoka is CaZrO3. 
The combination of Takeoka and Kim discloses an internal electrode layer comprising a co-material consisting essentially of CaZrO3. Note that the ceramic material of the dielectric layer of Takeoka is CaZrO3 (¶9).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to incorporate the ceramic additive as described by Kim to increase the continuity of the internal electrodes. 
In re claim 15, Takeoka in view of Kim discloses the multilayer ceramic capacitor according to claim 3, as explained above. Takeoka further discloses a main component ceramic material of the ceramic dielectric layer is CaZrO3 (¶30).
Kim discloses a ceramic common material in the internal electrode layers is preferably a ceramic material of the dielectric layer (¶47, ¶127). Note that the ceramic compound of the ceramic layer as described by Takeoka is CaZrO3. 
The combination of Takeoka and Kim discloses the co-material is composed of a compound including Ca, Zr, and O. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to incorporate the ceramic additive as described by Kim to increase the continuity of the internal electrodes. 
In re claim 16, Takeoka in view of Kim discloses the multilayer ceramic capacitor according to claim 3, as explained above. Takeoka further discloses a main component ceramic material of the ceramic dielectric layer is CaZrO3 (¶30).
Kim discloses a ceramic common material in the internal electrode layers is preferably a ceramic material of the dielectric layer (¶47, ¶127). Note that the ceramic compound of the ceramic layer as described by Takeoka is CaZrO3. 
The combination of Takeoka and Kim discloses the co-material is composed of a compound composed of Ca, Zr, and O. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to incorporate the ceramic additive as described by Kim to increase the continuity of the internal electrodes. 
In re claim 17, Takeoka in view of Kim discloses the multilayer ceramic capacitor according to claim 3, as explained above. Takeoka further discloses a main component ceramic material of the ceramic dielectric layer is CaZrO3 (¶30).
Kim discloses a ceramic common material in the internal electrode layers is preferably a ceramic material of the dielectric layer (¶47, ¶127). Note that the ceramic compound of the ceramic layer as described by Takeoka is CaZrO3. 
The combination of Takeoka and Kim discloses the co-material is composed of a compound composed of CaZrO3.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to incorporate the ceramic additive as described by Kim to increase the continuity of the internal electrodes. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
Claim 18 is allowed. The prior art does not teach nor suggest (in combination with other claim limitations) the concentration of the alkali metal in the dielectric layer has a lower concentration within 1.2 µm of a boundary with the internal electrode than other regions within the dielectric layer.
Claim 19 is allowed. The prior art does not teach nor suggest (in combination with other claim limitations) a concentration of the alkali metal at the interface between the dielectric layer and copper internal electrode is higher than a region located in the dielectric layer spaced away from the interface. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848